Name: Commission Implementing Regulation (EU) No 1058/2014 of 8 October 2014 amending for the 221st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety
 Date Published: nan

 9.10.2014 EN Official Journal of the European Union L 293/12 COMMISSION IMPLEMENTING REGULATION (EU) No 1058/2014 of 8 October 2014 amending for the 221st time Council Regulation (EC) No 881/2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al Qaida network THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 881/2002 of 27 May 2002 imposing certain specific restrictive measures directed against certain persons and entities associated with the Al-Qaida network (1), and in particular Article 7(1)(a) and Article 7a(1) and (5) thereof, Whereas: (1) Annex I to Regulation (EC) No 881/2002 lists the persons, groups and entities covered by the freezing of funds and economic resources under that Regulation. (2) On 23 September 2014 the Sanctions Committee of the United Nations Security Council (UNSC) approved the addition of 14 natural persons and two entities to the Al-Qaida Sanctions Committee's list of persons, groups and entities to whom the freezing of funds and economic resources should apply. Furthermore it decided to amend one entry on the list. (3) Annex I to Regulation (EC) No 881/2002 should therefore be updated accordingly. (4) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 881/2002 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 October 2014. For the Commission, On behalf of the President, Head of the Service for Foreign Policy Instruments (1) OJ L 139, 29.5.2002, p. 9. ANNEX Annex I to Regulation (EC) No 881/2002 is amended as follows: (1) the following entries shall be added under the heading Natural persons: (a) Ahmed Abdullah Saleh Al-Khazmari Al Zahrani (alias (a) Abu Maryam al-Zahrani; (b) Abu Maryam al-Saudi; (c) Ahmed Abdullah S al-Zahrani; (d) Ahmad Abdullah Salih al-Zahrani; (e) Abu Maryam al-Azadi; (f) Ahmed bin Abdullah Saleh bin al-Zahrani; (g) Ahmed Abdullah Saleh al-Zahrani al-Khozmri). Function: Senior member of Al-Qaida. Date of birth 15.9.1978. Place of birth: Dammam, Saudi Arabia. Nationality: Saudi Arabian. Passport No.: E126785 (Saudi Arabian passport, issued on 27.5.2002, expired on 3.4.2007). Other information: (a) Physical description: eye colour: dark; hair colour: dark; complexion: olive; (b) Speaks Arabic; (c) Father's name is Abdullah Saleh al Zahrani; (d) Photo included in the INTERPOL-UN Security Council Special Notice; (e) Located in Syria. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (b) Azzam Abdullah Zureik Al-Maulid Al-Subhi (alias (a) Mansur al-Harbi; (b) Azzam al-Subhi; (c) Azam Abdallah Razeeq al Mouled Alsbhua; (d) Abu Muslem al-Maky; (e) Abu Suliman al-Harbi; (f) Abu Abdalla al-Harbi; (g) Azam A.R. Alsbhua). Date of birth: 12.4.1976. Place of Birth: Al Baraka, Saudi Arabia. Nationality: Saudi Arabian. Passport no.: C389664 (Saudi Arabian passport, issued on 15.9.2000, expired on 15.9.2005). Other information: (a) Physical description: eye colour: dark; hair colour: dark; complexion: dark; (b) Speaks Arabic; (c) Father's name is Abdullah Razeeq al Mouled al Sbhua; (d) Photo included in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (c) Anders Cameroon Ostensvig Dale (alias (a) Muslim Abu Abdurrahman; (b) Abu Abdurrahman the Norwegian; (c) Abu Abdurrahman the Moroccan). Date of birth: 19.10.1978. Place of birth: Oslo, Norway. Nationality: Norwegian. Other information: (a) Physical description: eye colour: brown; hair colour: brown; height: 185 cm. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (d) Ibrahim Suleiman Hamad Al-Hablain (alias (a) Barahim Suliman H. al Hblian; (b) Abu Jabal; (c) Abu-Jabal). Function: Explosives expert and operative for the Abdallah Azzam Brigades (AAB). Date of birth: 17.12.1984. Place of birth: Buraidah, Saudi Arabia. Nationality: Saudi Arabian. Passport no.: F800691 (Saudi Arabian passport). Other information: (a) Physical description: eye colour: dark; hair colour: dark; complexion: olive; (b) Speaks Arabic; (c) Photo included in the INTERPOL-UN Security Council Special Notice. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (e) Seifallah Ben-Hassine (alias (a) Seif Allah ben Hocine; (b) Saifallah ben Hassine; (c) Sayf Allah 'Umar bin Hassayn; (d) Sayf Allah bin Hussayn; (e) Abu Iyyadh al-Tunisi; (f) Abou Iyadh el-Tounsi; (g) Abu Ayyad al-Tunisi; (h) Abou Aayadh; (i) Abou Iyadh). Date of birth: 8.11.1965. Nationality: Tunisian. Other information: Leader of Ansar al-Shari'a in Tunisia. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (f) Abd Al-Rahman Bin 'Umayr Al-Nu'Aymi (alias (a) Abd al-Rahman bin 'Amir al-Na'imi; (b) 'Abd al-Rahman al-Nu'aimi; (c) 'Abd al-Rahman bin 'Amir al-Nu'imi; (d) 'Abd al-Rahman bin 'Amir al-Nu'aymi; (e) 'Abdallah Muhammad al-Nu'aymi; (f) 'Abd al-Rahman al-Nua'ymi; (g) A. Rahman al-Naimi; (h) Abdelrahman Imer al Jaber al Naimeh; (i) A. Rahman Omair J Alnaimi; (j) Abdulrahman Omair al Neaimi). Date of birth: 1954. Passport no.: 00868774 (Qatari passport, expired on 27.4.2014). National identification no.: 25463401784 (Qatari ID, expires on 6.12.2019). Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (g) Abd Al-Rahman Khalaf Ubayd Juday Al-'Anizi (alias(a) 'Abd al-Rahman Khalaf al-Anizi; b) 'Abd al-Rahman Khalaf al-'Anzi; (c) Abu Usamah al-Rahman; (d) Abu Shaima' Kuwaiti; (e) Abu Usamah al-Kuwaiti; (f) Abu Usama; (g) Yusuf). Date of birth: 1973 (approximately). Nationality: Kuwaiti. Other information: Located in Syria since 2013. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (h) Anas Hasan Khattab (alias (a) Samir Ahmed al-Khayat; (b) Hani; (c) Abu Hamzah; (d) Abu-Ahmad Hadud). Title: Amir. Date of birth: 7.4.1986. Place of birth: Damascus, Syria. National identification no.: 00351762055. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (i) Maysar Ali Musa Abdallah Al-Juburi (alias (a) Muyassir al-Jiburi; (b) Muyassir Harara; (c) Muyassir al-Shammari; (d) Muhammad Khalid Hassan; (e) Al-Shammari; (f) Mus'ab al-Qahtani; (g) Abu Maria al-Qatani). Title: Amir. Date of birth: 1.6.1976. Place of birth: (a) Al-Shura, Mosul, Iraq; (b) Harara, Ninawa Province, Iraq. Nationality: Iraqi. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (j) Shafi Sultan Mohammed Al-Ajmi (alias (a) Shafi al-Ajmi; (b) Sheikh Shafi al-Ajmi; (c) Shaykh Abu-Sultan). Title: Doctor. Date of birth: 1.1.1973. Place of birth: Warah, Kuwait. Address: Area 3, Street 327, Building 41, Al-Uqaylah, Kuwait. Nationality: Kuwaiti. Passport no.: 0216155930. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (k) Abd Al-Rahman Muhammad Mustafa Al-Qaduli (alias (a) 'Abd al-Rahman Muhammad Mustafa Shaykhlari; (b) Umar Muhammad Khalil Mustafa; (c) Abdul Rahman Muhammad al-Bayati; (d) Tahir Muhammad Khalil Mustafa al-Bayati; (e) Aliazra Ra'ad Ahmad; (f) Abu-Shuayb; (g) Hajji Iman; (h) Abu Iman; (i) Abu Ala; (j) Abu Hasan; (k) Abu Muhammad; (l) Abu Zayna). Function: Senior official of the Islamic State in Iraq and the Levant (ISIL). Date of birth: (a) 1959; (b) 1957. Place of birth: Mosul, Ninawa Province, Iraq. Nationality: Iraqi. Other information: Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (l) Emilie Konig. Date of birth: 9.12.1984. Place of birth: Ploemeur, France. Nationality: French. Other information: Located in Syria since 2013. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (m) Kevin Guiavarch. Date of birth: 12.3.1993. Place of birth: Paris, France. Nationality: French. Other information: Located in Syria since 2012. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (n) Oumar Diaby (alias: (a) Omsen (b) Oumar Omsen). Date of birth: 5.8.1975. Place of birth: Dakar, Senegal. Nationality: Senegalese. Other information: Located in Syria. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (2) the following entries shall be added under the heading Legal persons, groups and entities: (a) Ansar Al-shari'a in Tunisia (AAS-T) (alias (a) AAS-T; (b) Ansar al-Sharia in Tunisia; (c)Ansar al-Shari'ah in Tunisia; (d)Ansar al-Shari'ah; (e) Ansar al-Sharia; (f)Supporters of Islamic Law; (g) Al-Qayrawan Media Foundation). Other information: (a) Operates in Tunisia; (b) The leader is Seifallah ben Hassine. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (b) Abdallah Azzam Brigades (AAB) (alias (a) AAB; (b) Abdullah Azzam Brigades; (c) Ziyad al-Jarrah Battalions of the Abdallah Azzam Brigades; (d) Yusuf al-'Uyayri Battalions of the Abdallah Azzam Brigades). Other information: Operates in Lebanon, Syria and the Arabian Peninsula. Date of designation referred to in Article 2a(4)(b): 23.9.2014. ; (3) the entry Iyad ag Ghali. Date of birth: 1954. Place of birth: Abeibara, Kidal region, Mali. Nationality: Malian. Date of designation referred to in Article 2a (4) (b): 25.2.2013. under the heading Natural persons shall be replaced by the following: Iyad ag Ghali (alias (a)Sidi Mohamed Arhali). Function: Leader of Ansar Eddine. Address: Mali. Date of birth: (a) 1.1.1958; (b) 1958. Place of birth: (a) Abeibara, Kidal region, Mali; (b) Bouressa, Bourem Region, Mali. Passport No.: A1037434 (Malian passport issued on 10.8.2001, expires on 31.12.2014). Other information: (a) Name of father is Ag Bobacer Arhali, name of mother is Rhiachatou Wallet Sidi; (b) Malian birth certificate No 012546. Date of designation referred to in Article 2a (4) (b): 25.2.2013.